In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered March 13, 1996, which denied her motion for a new trial on the ground that the Referee failed to file a written decision after the matter was finally submitted.
Ordered that the order is affirmed, with costs.
We decline to disturb the Supreme Court’s order denying the plaintiff’s motion for a new trial on the sole ground that the Referee failed to file a written decision within 30 days after the matter was finally submitted (see, CPLR 4319). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.